



COURT OF APPEAL FOR ONTARIO

CITATION:
699982
    Ontario Limited v. Intact Insurance Company,
2012 ONCA 268

DATE: 20120426

DOCKET: C54484

Armstrong, Blair and Hoy JJ.A.

BETWEEN

699982
    Ontario Limited, James P. Chin, On W. Lau, Yu K.
    Chu, and Keow Y. Lee

Applicants/Appellants

and

Intact Insurance Company

Respondent

Ramon Andal, for the appellants

Jason P. Mangano and W. Colin Empke, for the respondent

Heard and released orally: April 23, 2012

On appeal from the order/judgment of Justice Lois B. Roberts
    of the Superior Court of Justice, dated October 3, 2011.

ENDORSEMENT

[1]

This is an appeal from an order dismissing an application for,
inter
    alia
, a declaration that the respondent insurance company had a duty to
    defend a third party claim against the appellants.  The third party claim is in
    respect of property damage allegedly caused by pollution from the dry cleaner
    tenants of a shopping plaza owned by 699982 Ontario Limited during the period
    January 28 to April 28, 1987.  The application judge held that under the insurance
    policy in issue, the claims asserted in the third party claim are not within the
    scope of coverage or are excluded from coverage and therefore there is no duty
    to defend.

[2]

The policy only covers property damage which is defined as restricted to
    injury or destruction which occurs during the policy period January 28, 1987 to
    January 28, 1988.

[3]

The exclusions in question provide that the policy does not apply to
    property owned by the insured (600 King Street East, Oshawa) or to property
    damage arising out of the actual, alleged or threatened discharge, dispersal,
    release or escape of pollutants at or from the premises owned by the insured.

[4]

We are of the view that the application judge correctly concluded that
    the claims asserted in the third party claim are not within the scope of
    coverage or fall within the exclusions and therefore the respondent was not
    obliged to provide a defence.

[5]

The appeal is therefore dismissed.  The respondent shall have its costs
    on a partial indemnity scale fixed in the amount of $15,000 inclusive of
    disbursements and applicable taxes payable by the appellants.

Robert P. Armstrong J.A.

R.A. Blair
    J.A.

Alexandra
    Hoy J.A.


